Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 1 of 16 PageID #: 8977



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

PACIFIC BIOSCIENCES OF CALIFORNIA, )
INC.,                              )
                                   )
                  Plaintiff,       )
                                   )
       v.                          )                  C.A. No. 17-275 (LPS)
                                   )
OXFORD NANOPORE TECHNOLOGIES,      )
INC., and OXFORD NANOPORE          )                  REDACTED -- PUBLIC VERSION
TECHNOLOGIES, LTD.,                )
                                   )
                  Defendants.      )

         DEFENDANT OXFORD NANOPORE TECHNOLOGIES, INC.’S
     ANSWER, DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF’S SECOND
           AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Defendants Oxford Nanopore Technologies, Inc. (“Oxford, Inc.” or Defendant) by and

through its undersigned counsel, hereby responds to Plaintiff Pacific Biosciences of California,

Inc.’s (“PacBio” or “Plaintiff”) Second Amended Complaint for Patent Infringement (“Second

Amended Complaint”) filed on July 11, 2019 and allowed by the Court on August 15, 2019.

       As an initial matter, Oxford, Inc. denies each and every allegation contained in the

Second Amended Complaint that is not expressly admitted below.            Any factual allegation

admitted below is admitted only as to the specific facts, and not as to any purported conclusions,

characterizations, implications, or speculations that might follow from the admitted facts.

Additionally, to the extent that the headings or any other non-numbered statements in the Second

Amended Complaint contain any allegations, Oxford, Inc. denies each and every such allegation.

Oxford, Inc. includes headings herein solely for purposes of clarity.
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 2 of 16 PageID #: 8978



                                 NATURE OF THE ACTION

       1.      Oxford, Inc. admits that the Second Amended Complaint purports to state a claim

for patent infringement arising under the United States Patent Act, 35 U.S.C. §§ 1, et seq.

Oxford, Inc. denies any remaining allegations of paragraph 1.

       2.      Oxford, Inc. admits that the Second Amended Complaint purports to bring an

action arising under the Patent Laws of the United States, 35 U.S.C. §§ 1, et seq. Oxford, Inc.

denies any remaining allegations of paragraph 2.

                                         THE PARTIES

       3.      Oxford, Inc. is without knowledge or information sufficient to form a belief

regarding the truth of the allegations of paragraph 3 and, therefore, denies them.

       4.      Oxford, Inc. is without knowledge or information sufficient to form a belief

regarding the truth of the allegations of paragraph 4 and, therefore, denies them.

       5.      Oxford, Inc. is without knowledge or information sufficient to form a belief

regarding the truth of the allegations of paragraph 5 and, therefore, denies them.

       6.      Oxford, Inc. is without knowledge or information sufficient to form a belief

regarding the truth of the allegations of paragraph 6 and, therefore, denies them.

       7.      Oxford, Inc. admits that Oxford Nanopore Technologies, Inc. is a corporation

organized under the laws of Delaware, with its principal place of business at 1 Kendall Square,

Bldg. 200, Cambridge, Massachusetts 02139. Oxford, Inc. is unsure what PacBio means by

“engaged in commercialization.” Oxford, Inc. admits that it has sold or distributed products

under the trademarks MinION, PromethION, and GridION X5, as well as reagents and kits for

use with the same, in the United States. Oxford, Inc. denies any remaining allegations of

paragraph 7.




                                                 2
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 3 of 16 PageID #: 8979



       8.      Oxford, Inc. is without knowledge or information sufficient to form a belief

regarding the truth of the allegations of paragraph 8, and therefore denies them.

                                 JURISDICTION AND VENUE

       9.      Oxford, Inc. admits that the Second Amended Complaint purports to state a claim

for patent infringement arising under the Patent Laws of the United States, 35 U.S.C. §§ 1, et

seq. Oxford, Inc. denies any remaining allegations of paragraph 9.

       10.     Oxford, Inc. admits that this Court has subject matter jurisdiction over causes of

action for alleged patent infringement based on 28 U.S.C. §§ 1331 and 1338(a). Oxford, Inc.

denies any remaining allegations of paragraph 10.

       11.     Oxford, Inc. admits that this Court has personal jurisdiction over Oxford, Inc. for

purposes of this action only. Oxford, Inc. admits that it has conducted business in Delaware and

is incorporated under Delaware law. Oxford, Inc. denies any remaining allegations of paragraph

11.

       12.     Oxford, Inc. is without knowledge or information sufficient to form a belief

regarding the truth of the allegations of paragraph 12, and therefore denies them.

       13.     Oxford, Inc. admits that Exhibit 13, which appears to be a printout of

https://sites.udel.edu/wisserlab/people, states, inter alia, that an individual is “our resident expert

on Oxford Nanopore MinION sequencing.” Oxford, Inc. admits that Exhibit 14 appears to be a

document stating, inter alia, “Oxford Nanopore Technologies Ltd. Nanopore Community Terms

and Conditions – 30 March 2017.”           Oxford, Inc. admits that Exhibit 15 appears to be a

document stating, inter alia, “Nanopore Product Terms and Conditions.” Oxford, Inc. is without

knowledge or information sufficient to form a belief regarding the truth of the remaining

allegations of paragraph 13, and therefore denies them.




                                                  3
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 4 of 16 PageID #: 8980



        14.    Oxford, Inc. is without knowledge or information sufficient to form a belief

regarding the truth of the allegations of paragraph 14, and therefore denies them.

        15.    Oxford, Inc. is without knowledge or information sufficient to form a belief

regarding the truth of the allegations of paragraph 15, and therefore denies them.

        16.    Oxford, Inc. admits that Spike Willcocks and James McDonald are officers of

Oxford, Inc. Oxford, Inc. is without knowledge or information sufficient to form a belief

regarding the truth of the remaining allegations of paragraph 16, and therefore denies them.

        17.    Oxford, Inc. admits that Exhibit 16, which appears to be a printout of

https://www.linkedin.com/in/sisseljuul/, states, inter alia, “Sissel Juul Jensen.” Oxford, Inc.

admits that Exhibit 17, which appears to be a printout of https://www.linkedin.com/in/spike-

willcocks-88319b32/, states, inter alia, “Spike Willcocks.” Oxford, Inc. admits that Exhibit 18,

which appears to be a printout of https://www.linkedin.com/in/james-brayer-b751386, states,

inter alia, “James Brayer.” Oxford, Inc. is without knowledge or information sufficient to form

a belief regarding the truth of the remaining allegations of paragraph 17, and therefore denies

them.

        18.    Oxford, Inc. admits that Exhibit 19, which appears to be a printout of

https://nanoporetech.com/contact, states, inter alia, “Oxford Headquarters.”         Oxford, Inc. is

without knowledge or information sufficient to form a belief regarding the truth of the

allegations of paragraph 18, and therefore denies them.

        19.    Oxford, Inc. admits that Baker Botts L.L.P. is its legal counsel in the present

action and in Investigation No. 337-TA-1032 at the International Trade Commission (“ITC”).

Oxford, Inc. is without knowledge or information sufficient to form a belief regarding the truth

of the remaining allegations of paragraph 19, and therefore denies them.




                                                4
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 5 of 16 PageID #: 8981



       20.     Oxford, Inc. admits that with regards to Oxford, Inc., venue is proper in this Court

under 28 U.S.C. § 1400(b) because Oxford, Inc. is a Delaware corporation. Oxford, Inc. is

without knowledge or information sufficient to form a belief regarding the truth of the remaining

allegations of paragraph 20, and therefore denies them.

                                        BACKGROUND

       21.     Oxford, Inc. is unsure what PacBio means by “commercializing.” Oxford, Inc.

admits that it has distributed products under the following trademarks MinION, PromethION,

and GridION X5, as well as reagents and kits for use with the same in the United States.

                                                                                    Oxford, Inc. is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 21, and therefore denies them.

       22.     Oxford, Inc. admits that it has distributed instruments under the following

trademarks MinION, PromethION, and GridION X5, as well as reagents, consumables, and/or

software for use therewith. Oxford, Inc. admits that paragraph 22 includes what appears to be

illustrations of the exterior and interior of a MinION device. Oxford, Inc. further admits that

paragraph 22 includes what appears to be an illustration of a nanopore as seen in Exhibit 5 of the

First Amended Complaint. Oxford, Inc. is unsure what PacBio means by “Accused Products”

and whether this paragraph is attempting to define the term differently from the Accused

Products identified by PacBio separately in this case.       Oxford, Inc. denies any remaining

allegations of paragraph 22.

       23.     Oxford, Inc. admits that Exhibit 6 to the First Amended Complaint, which appears

to be a printout of the biostars.org website, states, inter alia, “[t]he PromethION, a whole box of

MinION sequencers.” Oxford, Inc. admits that paragraph 23 includes what appears to be an




                                                5
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 6 of 16 PageID #: 8982



illustration of a PromethION instrument. Oxford, Inc. denies any remaining allegations of

paragraph 23.

       24.      Oxford, Inc. admits that paragraph 24 includes what appears to be an illustration

of DNA being drawn through a hole. Oxford, Inc. denies any remaining allegations of paragraph

24.

       25.      Oxford, Inc. is unsure what systems PacBio intends to encompass by the phrase

“nanopore-based DNA sequencing systems.” Oxford, Inc. is unsure what PacBio means by “the

signal that results” and “interacts with the nanopore.”        Oxford, Inc. lacks knowledge or

information sufficient to form a belief regarding the truth of the allegations regarding sequencing

systems generally, and therefore denies them. Oxford, Inc. denies any remaining allegations of

paragraph 25.

       26.      Oxford, Inc. admits that paragraph 26 contains what appears to be a reproduction

of claim 1 of the ’400 Patent. Oxford, Inc. denies any remaining allegations of paragraph 26.

       27.      Oxford, Inc. denies the allegations of paragraph 27.

       28.      Oxford, Inc. admits that Exhibit 2 to the First Amended Complaint purports to be

a preliminary and exemplary claim chart detailing Oxford, Inc. alleged infringement of multiple

claims of the ’400 Patent. Oxford, Inc. denies any remaining allegations of paragraph 28.

                           ALLEGED WILLFUL INFRINGEMENT

       29.      Oxford, Inc. denies the allegations of paragraph 29.

       30.      Oxford, Inc. denies the allegations of paragraph 30.

       31.      To the extent the allegations of paragraph 31 purport to characterize witness

testimony, said testimony speaks for itself. Oxford, Inc. denies the allegations of paragraph 31.

       32.      Oxford, Inc. admits that ONTS.ITC.00029591 was a document produced in

Investigation No. 337-TA-1032 at the International Trade Commission.           To the extent the


                                                 6
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 7 of 16 PageID #: 8983



allegations of paragraph 32 purport to characterize the contents of written documents, said

documents speak for themselves. Oxford, Inc. denies any remaining allegations of paragraph 32.

       33.     Oxford, Inc. admits that ONTS.ITC.00004332 was a document produced in

Investigation No. 337-TA-1032 at the International Trade Commission.            To the extent the

allegations of paragraph 33 purport to characterize the contents of written documents, said

documents speak for themselves. Oxford, Inc. denies any remaining allegations of paragraph 33.

       34.     Oxford, Inc. admits that ONTS.ITC.00762348 was a document produced in

Investigation No. 337-TA-1032 at the International Trade Commission.            To the extent the

allegations of paragraph 34 purport to characterize the contents of written documents, said

documents speak for themselves. Oxford, Inc. denies any remaining allegations of paragraph 34.

       35.     Oxford, Inc. admits that Exhibit 12 to the First Amended Complaint appears to be

a copy of an information disclosure statement filed in U.S. Patent Application No. 13/147,159.

Oxford, Inc. admits that the face of the ’400 Patent claims priority to an application that appears

to have published as U.S. Patent Application Publication No. 2010/0331194. Oxford, Inc. denies

any remaining allegations of paragraph 35.

       36.     To the extent the allegations of paragraph 36 purport to characterize witness

testimony, said testimony speaks for itself. Oxford, Inc. denies the allegations of paragraph 36.

       37.     Oxford, Inc. is without knowledge or information sufficient to form a belief

regarding the truth of the allegations of paragraph 37 and, therefore, denies them.

       38.     Oxford, Inc. is without knowledge or information sufficient to form a belief

regarding the truth of the allegations of paragraph 38 and, therefore, denies them.




                                                 7
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 8 of 16 PageID #: 8984



        39.    Oxford, Inc. admits

                                                          .   Oxford, Inc. denies any remaining

allegations of paragraph 39.

                                            COUNT I

                     (Alleged Infringement of U.S. Patent No. 9,546,400)

        40.    Oxford, Inc. repeats and restates its answers to the preceding paragraphs herein

and incorporates them herein by reference as though fully set forth in their entirety. Oxford, Inc.

denies any remaining allegations of paragraph 40.

        41.    Oxford, Inc. admits that U.S. Patent No. 9,546,400 (“the ’400 Patent”) is, on its

face, entitled “Nanopore Sequencing Using N-mers.” Oxford, Inc. admits that the face of the

’400 Patent indicates it was issued on January 17, 2017, and lists as inventors Steven Turner and

Benjamin Flusberg. Oxford, Inc. admits that the face of the ’400 Patent indicates that it is

assigned to Plaintiff PacBio. Oxford, Inc. is without knowledge or information sufficient to form

a belief regarding the truth of the remaining allegations of paragraph 41 and, therefore, denies

them.

        42.    Oxford, Inc. is unsure what PacBio means by “Accused Products” and whether

this paragraph is attempting to define the term differently from the Accused Products identified

by PacBio separately in this case. Oxford, Inc. denies that it has infringed or continues to

infringe any valid claim of the ’400 Patent, literally or under the doctrine of equivalents. Oxford,

Inc. denies that Exhibit 21 is or purports to be a preliminary and exemplary claim chart detailing

Oxford, Inc.’s alleged infringement of any claims of the ’400 Patent. Oxford, Inc. denies any

remaining allegations of paragraph 42.


1
       Oxford, Inc. notes that paragraph 42 of PacBio’s Second Amended Complaint references
“Exhibit 3,” which Oxford, Inc. believes is a typographical error for “Exhibit 2.”


                                                 8
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 9 of 16 PageID #: 8985



       43.     Oxford, Inc. admits that Exhibit 12 to the First Amended Complaint appears to be

a copy of an information disclosure statement filed in U.S. Patent Application No. 13/147,159.

Oxford, Inc. admits that the face of the ’400 Patent claims priority to an application that appears

to have published as U.S. Patent Application Publication No. 2010/0331194. Oxford, Inc. denies

any remaining allegations of paragraph 43.

       44.     Oxford, Inc. admits that



             Oxford, Inc. denies that it has infringed or continues to infringe any valid claim of

the ’400 Patent. Oxford, Inc. denies any remaining allegations of paragraph 44.

       45.     Oxford, Inc. admits that paragraph 45 appears to reference an excerpt of the

Response of Oxford Nanopore Technologies Ltd., Oxford Nanopore Technologies, Inc., and

Metrichor Ltd. To the Complaint of Pacific Biosciences of California, Inc., and Notice of

Investigation No. 337-TA-1032 at Exhibit 8, ¶ 53. Oxford, Inc. is unsure what PacBio means by

“Accused Products” and whether this paragraph is attempting to define the term differently from

the Accused Products identified by PacBio separately in this case. Oxford, Inc. denies any

remaining allegations of paragraph 45.

       46.     Oxford, Inc. is unsure what PacBio means by “Accused Products” and whether

this paragraph is attempting to define the term differently from the Accused Products identified

by PacBio separately in this case. Oxford, Inc. admits that Exhibit 9 to the First Amended

Complaint, which appears to be a printout from the website https://nanoporetech.com, states,

inter alia, that the technology in at least certain of Oxford, Inc.’s products offers “real-time

DNA/RNA sequencing,” “no capital cost,” “long reads,” “scalability,” and “high-fidelity.”

Oxford, Inc. denies any remaining allegations of paragraph 46.




                                                9
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 10 of 16 PageID #: 8986



        47.    Oxford, Inc. admits that customers in the United States may purchase starter

packs    for   Oxford’s    MinION      or    GridION      X5    instruments     from       the   website

https://nanoporetech.com. Oxford admits that Exhibit 10 to the Second Amended Complaint,

which appears to be a printout from the website https://nanoporetech.com/getting-started-with-

minion, states, inter alia, “[b]uy a Starter Pack to join the growing numbers in the Nanopore

Community.” Oxford, Inc. denies any remaining allegations of paragraph 47.

        48.    Oxford, Inc. denies the allegations of paragraph 48.

        49.    Oxford, Inc. denies the allegations of paragraph 49.

        50.    Oxford, Inc. admits that flowcells for use in the MinION and PromethION

instruments include protein nanopores that may be used with certain reagents in methods for

sequencing nucleic acid molecules. Oxford, Inc. denies any remaining allegations of paragraph

50.

        51.    Oxford, Inc. denies the allegations of paragraph 51.

        52.    Oxford, Inc. denies the allegations of paragraph 52.

                                     PRAYER FOR RELIEF

        53.    Oxford, Inc. denies that PacBio is entitled to any of the relief sought in its prayer

for relief against Oxford, Inc.     PacBio’s prayer should be denied in its entirety and with

prejudice.

                                  DEMAND FOR JURY TRIAL

        54.    Oxford, Inc. does not object to a trial by jury on all issues so triable.

        55.    All allegations not specifically admitted are denied.

                                            DEFENSES

        56.    By asserting the following Defenses, the burden of proof has not shifted from

PacBio for any issue where PacBio bears the burden, including, without limitation, infringement.


                                                 10
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 11 of 16 PageID #: 8987



Oxford, Inc. reserves the right to amend its response, including asserting additional affirmative

and other defenses as they may be discovered or otherwise become available.

       57.     Non-Infringement of the ’400 Patent.       Oxford, Inc. has not infringed, either

directly, indirectly, by inducing infringement of others, by contributing to the infringement of

others, or in any other manner, any valid and enforceable claim of the ’400 Patent either literally

or under the doctrine of equivalents.

       58.     Invalidity of the ’400 Patent. One or more claims of the ’400 Patent are invalid

because they fail to satisfy the conditions of patentability specified in Title 35 of the United

States Code, including, but not limited to §§ 101, 102, 103, and/or 112.

       59.     Prosecution History Estoppel. PacBio is estopped from construing the claims of

the ’400 Patent to cover or include, either literally or by application of the doctrine of

equivalents, methods used or devices manufactured, used, imported, sold, or offered for sale by

Oxford, Inc. because of admissions, amendments, and statements to the USPTO during

prosecution of the applications leading to the issuance of the ’400 Patent or related family

members.

       60.     No Entitlement to Injunctive Relief. PacBio’s claim for injunction relief is barred

at least because PacBio has not suffered any irreparable injury and because PacBio has an

adequate remedy at law.

       61.     Government Sales. PacBio’s claims for relief are limited by 28 U.S.C. § 1498.

       62.     Statutory Damages Limitation. PacBio’s claim for damages is statutorily limited

by 35 U.S.C. §§ 286, 287 and/or 288.

       63.     Oxford, Inc.’s investigation of its defenses is continuing, and Oxford, Inc.

expressly reserves the right to assert any additional defenses under the Federal Rules of Civil




                                                11
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 12 of 16 PageID #: 8988



Procedure, the patent laws of the United States, and any other defense, at law or in equity, that

may now exist or be available in the future based upon discovery and further investigation in this

case.

                                      COUNTERCLAIMS

        Counterclaimant Oxford Nanopore Technologies, Inc. (“Oxford, Inc.”), on personal

knowledge as to its own acts, and on information and belief as to all others based on its own and

its attorneys’ investigation, alleges its Counterclaims against Pacific Biosciences of California,

Inc. (“PacBio” or “Plaintiff”) as follows:

                                         THE PARTIES

        1.     Oxford, Inc. is a corporation organized under the laws of Delaware, having its

principal place of business in Cambridge, Massachusetts.

        2.     According to PacBio’s Second Amended Complaint (D.I. 268), PacBio is a

corporation organized under the laws of Delaware, having its principal place of business in

Menlo Park, California.

                                        JURISDICTION

        3.     This Court has jurisdiction over the subject matter of these Counterclaims under,

without limitation, 28 U.S.C. §§ 1331, 1367, 1338(a), 2201, and 2202.

        4.     PacBio has subjected itself to personal jurisdiction in this Court because it is a

Delaware corporation and has sued Oxford, Inc. in this Court.

                                             VENUE

        5.     Venue is proper in this District pursuant to 28 U.S.C. § 1391.

        6.     PacBio has consented to venue in this Court because it is a Delaware corporation

and because it has filed its claims for patent infringement in this Court, in response to which

these Counterclaims are asserted.


                                                 12
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 13 of 16 PageID #: 8989



                                  ACTUAL CONTROVERSY

       7.       According to PacBio’s Second Amended Complaint, PacBio claims to be the

assignee and owner of all rights, title to, and interest in United States Patent No. 9,546,400 (“the

’400 Patent”). D.I. 268, Ex. A at ¶ 41. PacBio has alleged that Oxford, Inc. has infringed and is

infringing the ’400 Patent, which Oxford, Inc. denies.

          8.    An actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202 exists

between Oxford, Inc. and PacBio. Oxford, Inc. seeks a declaration that it has not infringed and

does not infringe the ’400 Patent; and that the ’400 Patent is invalid.

                                    COUNTERCLAIM ONE

                (Declaratory Judgment of Non-Infringement of the ’400 Patent)

       9.       Oxford, Inc. repeats and re-alleges the allegations of the preceding paragraphs of

these Counterclaims as if fully set forth herein.

          10.   Although PacBio alleges in its Second Amended Complaint that (i) Oxford, Inc.

has infringed or continues to infringe the claims of the ’400 Patent literally or under the doctrine

of equivalents, (ii) Oxford, Inc. actively, knowingly, and intentionally has induced, or has

threatened to induce infringement of the ’400 Patent, and (iii) Oxford, Inc. has contributed to, or

has threatened to contribute to, the infringement by its customers of the ’400 Patent, Oxford, Inc.

has not infringed and does not infringe any valid claim of the ’400 Patent under any theory of

infringement.

       11.      A judicial determination of the respective rights of the parties with respect to the

infringement of the claims of the ’400 Patent is now necessary and appropriate under 28 U.S.C.

§2201.




                                                    13
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 14 of 16 PageID #: 8990



                                       COUNTERCLAIM TWO

                     (Declaratory Judgment of Invalidity of the ’400 Patent)

          12.    Oxford, Inc. repeats and re-alleges the allegations of the preceding paragraphs of

these Counterclaims as if fully set forth herein.

          13.    The claims of the ’400 Patent are invalid under 35 U.S.C. § 101 as being directed

to patent-ineligible subject matter.

          14.    The claims of the ’400 Patent are invalid under 35 U.S.C. §§ 102 and/or 103 in

light of prior art. For example, one or more claims of the ’400 Patent are invalid due to the

following prior art: (i) “Machine Learning Methods for Channel Current Cheminformatics,

Biophysical Analysis, and Bioinformatics,” a dissertation by Stephen Winters-Hilt (2003); (ii)

U.S. Patent No. 7,731,826 (Hibbs); (iii) U.S. Patent Pub. No. 2008/0041733 (Hibbs Application);

(iv) Sigalov et al., “Detection of DNA Sequencing Using an Alternating Electric Field in a

Nanopore Capacitor,” Nano Lett. 8:56-63 (2008) and its supporting information; (iv) U.S. Patent

6,446,198 (Sazegari); and/or (v) U.S. Patent App. Pub. No. 2006/0063171 (Akeson).

          15.    The claims of the ’400 Patent are invalid under 35 U.S.C. § 112 for failing to

comply with one or more of the written description requirement, the enablement requirement,

and the definiteness requirement.

       16.       A judicial determination of the respective rights of the parties with respect to the

infringement of the claims of the ’400 Patent is now necessary and appropriate under 28 U.S.C.

§ 2201.

                                        PRAYER FOR RELIEF

          WHEREFORE, Oxford, Inc. prays that the Court enter judgment in its favor and against

PacBio, as follows:

          A.     Dismissing, with prejudice, PacBio’s claims against Oxford, Inc.;


                                                    14
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 15 of 16 PageID #: 8991



       B.      Denying all relief that PacBio seeks in its Second Amended Complaint;

       C.      Declaring that Oxford, Inc. has not infringed and does not infringe, either directly

or indirectly, any claim of the ’400 Patent;

       D.      Declaring that the ’400 Patent is invalid;

       E.      Finding this case to be exceptional under 35 U.S.C. § 285 and awarding Oxford,

Inc. its costs and attorneys’ fees; and

       F.      Awarding Oxford, Inc. any other relief as the Court deems just and proper.

                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Jennifer Ying

                                                   Jack B. Blumenfeld (#1014)
                                                   Jennifer Ying (#5550)
OF COUNSEL:                                        Jeffrey J. Lyons (#6437)
                                                   1201 North Market Street
David G. Wille                                     P.O. Box 1347
Johnson K. Kuncheria                               Wilmington, DE 19899-1347
BAKER BOTTS L.L.P.                                 (302) 658-9200
2001 Ross Avenue
                                                   jblumenfeld@mnat.com
Dallas, TX 75201-2980
                                                   jying@mnat.com
(214) 953-6595
                                                   jlyons@mnat.com
Liz Durham Flannery
BAKER BOTTS L.L.P.                                 Attorneys for Defendant Oxford Nanopore
910 Louisiana Street                               Technologies, Inc.
Houston, TX 77002
(713) 229-2104

Stephen M. Hash
Puneet Kohli
Samoneh Kadivar
David Varghese
Jeff Griffin
BAKER BOTTS L.L.P.
98 San Jacinto Boulevard
Austin, TX 78701
(512) 322-2500

 Original Filing Date: August 29, 2019
 Redacted Filing Date: September 10, 2019

                                                15
Case 1:17-cv-00275-LPS Document 329 Filed 09/10/19 Page 16 of 16 PageID #: 8992



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 29, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

August 29, 2019, upon the following in the manner indicated:

Brian E. Farnan, Esquire                                                VIA ELECTRONIC MAIL
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

Edward R. Reines, Esquire                                               VIA ELECTRONIC MAIL
Derek C. Walter, Esquire
Robert S. Magee, Esquire
WEIL, GOTSHAL & MANGES LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065
Attorneys for Plaintiff



                                                    /s/ Jennifer Ying

                                                    Jennifer Ying (#5550)
